ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for a rehearing, appellant earnestly insists that we erred in our original opinion in declining to consider his Bill of Exception No. 1 because it is in question and answer form. He contends that since he objected to the testimony as being improper, it was necessary to set out the question and *336the answer thereto in order that this Court might properly determine the matter, and cites us to the cases of Bowers v. State, 134 S. W. (2d) 675 and Young v. State, 92 Tex. Cr. R. 277 (243 S. W. 472, 473) as sustaining his contention. However, we have examined the bill and have reached the conclusion that the bill fails to reflect error. The fact that the injured party ceased her relations with appellant and why she did so was admissible as tending to show a motive for the vicious assault made upon her by appellant. It occurs to us that the doctrine announced in the cases of Menefee v. State, 50 Tex. Cr. R. 249 and Pannell v. State, 59 Tex. Cr. R. 383, applies here.
Appellant’s motion for rehearing overruled.
Opinion approved by the Court.